Title: From George Washington to United States House of Representatives, 16 December 1796
From: Washington, George
To: United States House of Representatives


                        
                            Gentlemen, 
                            December the 16th 1796
                        
                        To a Citizen whose views were unambitious, who preferred the shade and
                            tranquillity of private life to the splendour and solicitude of elevated stations, and whom
                            the voice of duty and his country could alone have drawn from his chosen retreat, no reward
                            for his public services can be so grateful as public approbation, accompanied by a
                            consciousness that to render those services useful to that Country has been his single aim:
                            and when this approbation is expressed by the Representatives of a free and enlightened
                            Nation, the reward will admit of no addition. Receive, Gentlemen, my sincere and
                            affectionate thanks for this signal testimony that my services have been acceptable and
                            useful to my Country: the strong confidence of my fellow Citizens, while it animated all my
                            actions, ensured their zealous cooperation, which rendered those services successful. The
                            virtue and wisdom of my Successors, joined with the patriotism and intelligence of the
                            Citizens who compose the other Branches of Government, I firmly trust will lead them to the
                            adoption of measures which, by the beneficence of Providence, will give stability to our
                            System of government, add to its success, and secure to ourselves and to posterity that
                            liberty which is to all of us so dear.
                        While I acknowledge with pleasure the sincere and uniform disposition of the
                            House of Representatives to preserve our neutral relations inviolate, and with them deeply
                            regret any degree of interruption of our good understanding with the French Republic, I beg
                            You, Gentlemen, to rest assured, that my endeavours will be earnest and unceasing, by all
                            honorable means to preserve peace, and to restore that harmony and affection which have
                            heretofore so happily subsisted between our two Nations; and with You I cherish the pleasing
                            hope that a mutual spirit of justice and moderation will crown those endeavours with
                            success.
                        I shall cheerfully concur in the beneficial measures which Your deliberations
                            shall mature on the various subjects demanding Your attention. And while directing your
                            labours to advance the real interests of our Country you receive its blessings with perfect
                            sincerity my individual wishes will be offered for your present and future felicity.
                        
                            Go: Washington.
                            
                        
                    